IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SKYLER D. JONES,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3313

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 19, 2016.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Paolo G. Annino, Supervising Attorney, FSU Public Interest Law Center,
Tallahassee, Justin Karpf, Certified Legal Intern, FSU Public Interest Law Center,
Tallahassee, Donna Duncan of Sanders and Duncan, P.A., Apalachicola, for
Appellant.

N. Adam Tebrugge, ACLU Foundation of Florida, Inc., Tampa; Nancy Abudu,
ACLU Foundation of Florida, Inc., Miami; Sonya Rudenstine, Gainesville; Karen
Gottlieb, FIU College of Law, Miami, Amicus Curiae.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.